DETAILED ACTION
‘
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable by Fukutome et al US 2014/0240617 in view of Chang et al US 2014/0035864. 
Regarding claim 1, Fukutome in Fig. 5A-B teaches a touch assembly, comprising: 
a base substrate (121); and 
an electrode layer (layer in Fig. 5B comprising 123 and 122) on the base substrate (121), wherein a plurality of driving electrodes (one of the electrodes 123 or 122) and a plurality of touch sensing electrodes (the other of the electrodes 122 or 123 respectively, See [0073], in order to detect a touch, one of the electrodes will function as the sense electrode, and the other as the drive electrodes the electrode receiving the driving pulse) are formed in the electrode layer (layer in Fig. 5B comprising 123 and 122), and the plurality of touch sensing electrodes (one of the electrodes 122 or 123) are insulated (by an insulating layer therebetween, to form a mutual capacitance, See [0072]-[0073]) from the plurality of driving electrodes( the other of the electrodes 123 or 122 respectively), and wherein at least one of the plurality of driving electrodes (123 or 122) matches with at least one of the plurality of touch sensing electrodes (the other of the 122 or 123) to form mutual capacitance (See [0073]). 
wherein the plurality of touch sensing electrodes (the other of the electrodes 122 or 123 respectively, See [0073], in order to detect a touch, one of the electrodes will function as the sense electrode, and the other as the drive electrodes the electrode receiving the driving pulse) comprises a plurality of groups (a grouping of the other of 122 or 123 in Fig. 5A comprising at least a plurality of electrodes) of touch sensing electrodes (the other of the electrodes 122 or 123), and each group of the plurality of groups of touch sensing electrodes comprises at least two touch sensing electrodes (a grouping of the other of 122 or 123 in Fig. 5A comprising at least a plurality of electrodes),  the touch sensing electrodes (the other of the electrodes 122 or 123 respectively) being insulated from each by operation of insulating layer 152 in Fig. 5B, See  [0123] and [0127]) and being respectively connected to a terminal located at a side (terminal at 124 at the e.g. left side of Fig. 5A) of the base substrate (121) via respective lead wires (See segments of wiring 124 in Fig. 5A and [0126]), 
wherein each of the plurality of driving electrodes (123 or 122) is in a substantially elongated shape (elongated across the A3 and A4 cross section and an axis parallel to this cross section), each of the plurality of driving electrodes (123 or 122) comprises a first portion (exterior portion of 123 or 122) extending in a first direction (corresponding to the y direction in Fig. 5A), a plurality of second portions (exterior portion of 123 or 122 in Fig, 5B Along the y and x direction) each having a rectangular shape (the y and x direction of Fig. 5B), and a plurality of connecting portions (the interior portions of 123 or 122 in Fig. 5B and Fig. 5A) respectively connecting the plurality of second portions to the first portion (the interior portions of 123 or 122 will connect both exterior portions)
the connecting portion of each driving electrode is integral with the second portion and the first portion  (the connecting portions will be integral, as interpreting a BRI of “integral”, the connecting portion is structurally and functionally essential to the second portion and the first portion for the system of Fukutome to operate as suggested)
 the plurality of driving electrodes (123 or 122) are sequentially arranged (in accordance with the sequence of Fig. 5A), each of the plurality of touch sensing electrodes is in a rectangular shape (each 122 or 123 in accordance with the rectangular shapes of Fig. 5A), 
the touch sensing electrodes (the electrodes 122 or 123 respectively) in each group of touch sensing electrodes (a grouping of 122 or 123 in Fig. 5A comprising at least a plurality of electrodes) are sequentially arranged in the first direction (corresponding to the y direction in Fig. 5A), each touch sensing electrode has a straight-flanked ring portion (a conductive layer 151 in Fig. 5B)   with an opening opening of 151 in Fig. 5B), and each touch sensing electrode (each 122 or 123) surrounds one second portion (along e.g. the x direction of Fig. 5A), and the plurality of touch sensing electrodes (the other of the 122 or 123)  are distributed in a matrix (in accordance with the matrix of Fig. 5A), each group of touch sensing electrodes (the other of the 122 or 123) are located between two adjacent driving electrodes (as shown across the A3 and A4 cross section in Fig. 5B),
wherein the plurality of second portions  (exterior portions of 123 or 122 in Fig, 5B Along the y and x direction) form a plurality of first matching portions (portion of one of the electrodes 123 or 122) arranged in a longitudinal direction of the driving electrode (portion of one of the electrodes 123 or 122 arranged in a longitudinal direction of Fig. 5A), 
wherein each of the plurality of first matching portions (portion of one of the electrodes 123 or 122) and the matched second matching portion (portion of one of the electrodes 122 or 123) are nested within each other (in order to form the grid like matrix of Fig. 5A). 
Fukutome does not explicitly disclose the straight flanked ring portion forms a second matching portion that is complementary in shape to a corresponding one of the plurality of first matching portions, and each of the plurality of first matching portions matches with one second matching portion to form mutual capacitance.
However, Chang in Fig. 2A-B teaches the straight flanked ring portion  (210a-210i, See [0068]-[0070], they match to form a mutual capacitance of the touch assembly)  forms a second matching portion that is complementary in shape to a corresponding one of the plurality of first matching portions (Si, See [0058]), and each of the plurality of first matching portions (Si) matches with one second matching portion (210a-210i) to form mutual capacitance (See [0058]). This is taught by Chang in order to improve the accuracy of the touch panel (See [0020]). It would have been obvious to one having 
Regarding claim 2, Fukutome and Chang teach the touch assembly according to claim 1. Furthermore, Fukutome discloses wherein the plurality of touch sensing electrodes (the other of the electrodes 122 or 123 respectively) comprises a plurality of groups of touch sensing electrodes (a horizontal group of 122 or 123, along a column direction in Fig. 5A) each of the driving electrodes (one of the electrodes 123 or 122)  matches with one group of the plurality of groups of touch sensing electrodes to form mutual capacitance (See [0073]) , and each group of the plurality of groups of touch sensing electrodes (a horizontal group of 122 or 123, along a column direction in Fig. 5A) comprises at least two touch sensing electrodes (each horizontal group in Fig. 5A comprises at least two touch sensing electrodes). 
Regarding claim 3, Fukutome and Chang teach the touch assembly according to claim 2. Furthermore, Fukutome in Fig. 5A discloses wherein at least a portion (a horizontal portion) of the touch sensing electrodes in each group (a horizontal group of 122 or 123, along a column direction in Fig. 5A) of the plurality of groups of touch sensing electrodes are connected via one common electrode (the corresponding conductive layer 124, as shown in Fig. 5A, specifically, Fig. 5A shows each horizontal group connecting to a same electrode of layer 124). 
Regarding claim 5, Fukutome and Chang teach the touch assembly according to claim 2. Furthermore, Fukutome in Fig. 5A discloses wherein each of the driving electrodes  (one of the electrodes 123 or 122) extends in a first direction (e.g. horizontal direction of Fig. 5A), each group of the plurality of groups of touch sensing electrodes (one of the electrodes 122 or 123)  are arranged in a column in the first direction (they are arranged in matrix as shown in Fig. 5A, which comprises a column), and the plurality of driving electrodes (one of the electrodes 123 or 122) and the plurality of a horizontal group of 122 or 123, along a column direction in Fig. 5A) are alternately arranged in a second direction perpendicular to the first direction (they are alternately arranged in a vertical, column direction of the matrix in Fig. 5A, this is perpendicular to the first direction). 
Regarding claim 9, Fukutome and Chang teach the touch assembly according to claim 1. Furthermore, Fukutome in [0070] discloses wherein the first matching portion (portion of one of the electrodes 123 or 122) is separated from the matched second matching portion (portion of one of the electrodes 122 or 123) by an insulating material (See “insulating layer positioned therebetween,” [0070]). 
Regarding claim 12, Fukutome and Chang teach the touch assembly according to claim 1. Fukutome does not explicitly disclose wherein the base substrate (121) is a glass substrate.  
However, Fukutome in [0075] teaches wherein a base substrate is a glass substrate (See [0075]). This is taught in Fukutome in order for the substrate to have a high mechanical strength (See [0075]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the substrate (121) in Fukutome to comprise a glass substrate. The motivation would be to for the substrate to have a high mechanical strength.
Regarding claim 13, Fukutome teaches a touch screen, comprising: the touch assembly according to claim 1 (See rejection to claim 1). This embodiment does not explicitly disclose a touch integrated circuit, electrically connected to the touch assembly and configured to receive a touch sensing signal sent by the touch sensing electrodes and to determine a touch coordinate according to the touch sensing signal. 
However, Fukutome in Fig. 20A and [0269]-[0274] teaches a touch integrated circuit (502), electrically connected to the touch assembly (501) and configured to receive a touch sensing signal (at Y1-Y6) sent by the touch sensing electrodes (electrodes X1-X6) and to determine a touch coordinate according to the touch sensing signal (See [0270]). This is taught in Fukutome in order to operably detect a touch position on a 2 dimensional display. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement Fig. 5A of Fukutome with the structure of Fig. 20A. The motivation would be to operably detect a touch position on a 2 dimensional display.
Regarding claim 14, Fukutome and Chang teach the touch screen according to claim 13. The embodiment of Fig. 5A of Fukutome does not explicitly disclose a plurality of touch regions, each of the plurality of touch regions comprising at least one said touch assembly, each touch assembly being electrically connected to the touch integrated circuit. 
However, Fukutome in Fig. 20A and [0269]-[0274] teaches a plurality of touch regions (a grid region comprising at least a mutual capacitance 503), each of the plurality of touch regions comprising at least one said touch assembly ( a mutual capacitance 503),  each touch assembly ( a mutual capacitance 503) being electrically connected to the touch integrated circuit (502, See Fig. 20A). This is taught in Fukutome in order to operably detect a touch position on a 2 dimensional display. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement Fig. 5A of Fukutome with the structure of Fig. 20A. The motivation would be to operably detect a touch position on a 2 dimensional display.
Regarding claim 15, Fukutome and Chang teach the touch screen according to claim 13. Furthermore, the embodiment of Fig. 5A-B of Fukutome teaches wherein the touch assemblies in all touch regions (See regions of Fig. 5A) share a same base substrate (121 shown in Fig. 5B). 
Regarding claim 16, Fukutome and Chang teach the touch screen according to claim 13. The embodiment of Fig. 5A of Fukutome does not explicitly disclose wherein the touch integrated circuit comprises a plurality of flexible circuit boards, and each of the plurality of touch regions is electrically connected to at least one of the plurality of flexible circuit boards.
424 and 433) and each of the plurality of touch regions (spatial regions on top of 122 and 123 in Fig. 16) is electrically connected to at least one of the plurality of flexible circuit boards (to 433 via 432). This is taught in Fukutome in order to optimize a resiliency of the device. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement Fig. 5A of Fukutome with the structure of Fig. 16. The motivation would be optimize a resiliency of the device.
Regarding claim 17, Fukutome and Chang teach an Oncell touch screen, comprising: the touch assembly according to claim 1 (See rejection to claim 1). Fukutome in the embodiment of Fig. 5A does not explicitly disclose a black matrix layer between the electrode layer and the base substrate.
 Fukutome in Fig. 11A and [0151]-[0157] teaches a black matrix layer (251) between the electrode layer (113) and the base substrate (121).  This is taught in Fukutome in order to improve a reliability of the display device (See e.g. [0161]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement Fig. 5A of Fukutome with the black mask of Fig. 11A. The motivation would be to improve a reliability of the display device.
Regarding claim 18, Fukutome in Fig. 3B-5B in view of Chang teach a display panel, comprising: an array substrate (layer containing pixel transistor 112, See Fig. 4B) and a color filter substrate (114) opposite to each other (they are opposite the portion of the insulating layer adjacent 113, as 114 is above this portion and the array substrate is below), and the touch assembly according to claim 1 (See rejection to claim 1 with the base substrate corresponding to 111 in Fig. 11B).  Fukutome in the embodiment of Fig. 5A does not explicitly disclose a polarizer on a side of the color filter substrate away from the array substrate; wherein the touch assembly is between the color filter substrate and the polarizer, and the base substrate of the touch assembly functions as a base substrate of the color filter substrate.
162) on a side of the color filter substrate (114) away from the array substrate (layer containing pixel transistor 112, See Fig. 11B); wherein the touch assembly (corresponding to 102 in Fig. 11A comprising 122 and 123 in the more detailed Fig. 11B) is between the color filter substrate (114) and the polarizer (162), and the base substrate of the touch assembly functions as a base substrate of the color filter substrate. This is taught in Fukutome in order to improve a reliability of the display device (See e.g. [0161]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement Fig. 5A of Fukutome with the black mask of Fig. 11A. The motivation would be to improve a reliability of the display device.
Regarding claim 19, Fukutome in view of Chang teaches the display panel according to claim 18. Fukutome in this embodiment does not explicitly disclose wherein the base substrate (121) is a glass substrate.  
However, Fukutome in [0075] teaches wherein a base substrate is a glass substrate in order for the substrate to have a high mechanical strength (See [0075]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the substrate (121) in Fukutome to comprise a glass substrate. The motivation would be to for the substrate to have a high mechanical strength.



Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukutome and Chang as applied to claims 3 and 2, and further in view of in view of Kimura et al US 2017/0263652. 

However, Kimura in Fig. 16 teaches wherein all of the touch sensing electrodes in each group (a column group of 51a with two groups shown in Fig. 16,  or a row group of 52b with 4 groups shown in Fig. 16, See also Figs. 11B, 12, and 14, [0192]-[0194]) of the plurality of groups of touch sensing electrodes are connected via one common electrode (common portion connecting portion of the column if it is a common group 51A, or a common connecting portion of the rows of 52b as shown in Fig. 11B, note that Kimura teaches multiple groups are connected via a single common electrode). This is taught by Kimura in order to have a display with a small number of components (See [0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the touch assembly in Fukutome with the configuration in Kimura. The motivation would be to reduce the number of components (note that adding the teaching of Fig. 16 of Kimura to Fig. 5A Fukutome, multiple horizontal groups of Fig. 5A will be connected to a common electrode leading to a reduction in components as a single common connection connects an electrode group ). 
Regarding claim 10, Fukutome and Chang teach the touch assembly according to claim 2. Fukutome does not explicitly disclose wherein output ends of the plurality of driving electrodes and output ends of the plurality of groups of touch sensing electrodes are arranged to form a finger-like terminal. 
However, Kimura in Fig. 16 teaches wherein output ends of the plurality of driving electrodes (51a or 52b in Fig. 16) and output ends of the plurality of groups of touch sensing electrodes (52b or 51a in Fig. 16) are arranged to form a finger-like terminal (corresponding inter digital portion of the island portions of the island portions of Fig. 16). This configuration is taught by Kimura in order to have a display with a small number of components (See [0030]). It would have been obvious to one having . 




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fukutome and Chang as applied to claim 1, and further in view of Park US 2016/0299611.
Regarding claim 11, Fukutome and Chang teach the touch assembly according to claim 1. Fukutome does not explicitly disclose a static electricity discharging line disposed in the electrode layer with the driving electrodes and the touch sensing electrodes, and insulated from the driving electrodes and the touch sensing electrodes. 
However, Park in Fig. 2, [0056], [0061], [0063] teaches a static electricity discharging line (160, note that the blocking layer will discharge static electricity that is received by the blocking layer) disposed in the electrode layer (150) with the driving electrodes (151 or 152) and the touch sensing electrodes (152 or 151 respectively), and insulated from the driving electrodes (151 or 152) and the touch sensing electrodes (152 or 151 respectively, by operation of layers 155 and 156 comprising silicon dioxide, an insulating material). This is taught by Park in order to suppress an electrical damage by static electricity (See [0010]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the touch assembly in Fukutome with the configuration in Park. The motivation would be to suppress an electrical damage by static electricity.

Response to Arguments
10/13/20 have been fully considered but they are not persuasive. Applicant first argues that Fukutome does not suggest the amendments to claim 1. This is disagreed to (See above). Specifically, Fukutome in Figs. 5A-B does suggests the connecting portion of each driving electrode is integral with the second portion and the first portion . Note that the connecting portions will be integral, as interpreting a BRI of “integral”, the connecting portion is structurally and functionally essential to the second portion and the first portion for the system of Fukutome to operate as suggested. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-2727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G COOPER/Examiner, Art Unit 2621   

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621